                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350

                       5   Attorneys for Creditor
                           TRINITY FINANCIAL SERVICES, LLC
                       6

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                      NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
                  10

                  11       In re:                                              Case No. 18-30006-DM

                  12                THOMAS J. CHEK,                            Chapter Number: 13

                  13                                Debtor,                    SECURED CREDITOR TRINITY
                                                                               FINANCIAL SERVICES, LLC’S
                  14                                                           OBJECTION TO FOURTH AMENDED
                                                                               CHAPTER 13 PLAN
                  15

                  16

                  17

                  18                TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby objects to confirmation of

                  19       the Debtor’s proposed Fourth Amended Chapter 13 Plan [Docket No. 68] (the “Plan”) in the

                  20       above-referenced matter. This objection is based on the authorities cited herein and on such

                  21       additional submissions and argument as may be presented at or before the confirmation hearing.

                  22       In support of its Objection, Trinity respectfully states as follows:

                  23       I.       INTRODUCTION

                  24                Despite filing several amended Chapter 13 Plans in this case, the Debtor still fails to

                  25       address the basic issues preventing confirmation of the Plan. In fact, the latest Plan does nothing

                  26       to increase the Debtor’s plan payments or otherwise address the numerous issues in this case

                  27       preventing confirmation. Further, Trinity has received no post-petition payments whatsoever

                  28       from the Debtor on its secured lien. Accordingly, Trinity requests that the Court deny
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-4021-3620 v1                                                                  18-30006
  ATTO RNEY S AT LAW       06836-0090
                                                                             -1-         OBJECTION TO FOURTH AMENDED PLAN
     SANTA A NA
                  Case: 18-30006            Doc# 73       Filed: 10/03/18   Entered: 10/03/18 16:33:01 Page 1 of 5
                       1   confirmation of the Plan and dismiss this case. As reflected in the Debtor’s second Amended

                       2   Schedule J [Docket No. 71 at page 26], the Debtor has disposable income in the amount of

                       3   $748.76. Yet, the Plan proposes payments of $1,000 a month to creditors, making the Plan

                       4   infeasible on its face. Additionally, the Debtor filed an Amended Declaration of a Third Party in

                       5   Support of Feasibility of the Plan [Docket No. 69] (the “Contribution Declaration”). However,

                       6   once again the Declarant Thomas Chek, Jr. (the “Declarant”) merely states that he is able to

                       7   “assist the Debtor financially” and “provide this assistance for the life of the plan.” The

                       8   Declarant fails to state the quantity of funds he is contributing to the Plan, and fails to provide any

                       9   proof that he is able to assist with funding the Plan. For the reasons set forth herein, the Court
                  10       should deny confirmation of the Plan and dismiss this case.

                  11       II.      ARGUMENT

                  12                1.        The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to

                  13       confirm a Chapter 13 Plan. The burden is on the debtor to demonstrate that the plan meets the

                  14       conditions essential for confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren),

                  15       89 B.R. 87, 93 (B.A.P. 9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet

                  16       this burden.

                  17                2.        A reviewing court should confirm a plan only if it appears under all circumstances

                  18       that the plan has a reasonable likelihood of success. In re Craig, 112 B.R. 224, 225 (Bankr. N.D.

                  19       Ohio 1990) (citing In re Anderson, 28 B.R. 628, 630 (Bankr. S.D. Ohio 1982). Additionally,
                  20       “[t]he Debtor bears the burden of proof in establishing his ability to make the payments needed

                  21       under the plan, and must provide sufficient factual basis for the Court to determine both the

                  22       regularity and stability of his income.” In re Porter, 276 B.R. 32, 38 (Bankr. D. Mass. 2002).

                  23                3.        Chapter 13 plans that require contributions from non-debtors to achieve feasibility

                  24       are “disfavored.” In re Deutsch, 529 B.R. 308, 312 (Bankr. C.D. Cal. 2015) (denying

                  25       confirmation of a plan relying on contributions by the debtor’s cohabiting significant other). In

                  26       general, to approve a plan calling for family contributions, courts require “a firm commitment by

                  27       the family member to make the contributions and a long and undisputed history of providing for

                  28       the debtor.” In re Mercer, No. 2:14-BK-31175-TD, 2015 WL 5735810, at *1 (Bankr. C.D. Cal.
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-4021-3620 v1                                                                  18-30006
  ATTO RNEY S AT LAW       06836-0090
                                                                             -2-         OBJECTION TO FOURTH AMENDED PLAN
     SANTA A NA
                  Case: 18-30006            Doc# 73     Filed: 10/03/18     Entered: 10/03/18 16:33:01 Page 2 of 5
                       1   Sept. 29, 2015). Courts have also observed that, “as a general proposition, gratuitous payments to

                       2   a debtor by his relatives do not constitute regular income.” In re Campbell, 38 B.R. 193, 196

                       3   (Bankr. E.D.N.Y. 1984). A court may permit exceptions where the contributions come from a

                       4   non-debtor spouse, pursuant to a contractual or legal obligation, or where there has been a history

                       5   of regular payments. Id.

                       6             4.       In this case, none of the exceptions apply. The Debtor has not provided sufficient

                       7   evidence that his Chapter 13 plan is feasible. All of the Debtor’s previous schedules—including

                       8   the original schedules and the amended versions in March and May [Docket Nos. 30 and 38]—

                       9   omitted contribution income, so the Court should not accept a late-filed contribution declaration
                  10       that emerges once it has become clear the Debtor lacks the finances to fund his Plan. The Debtor

                  11       may not simply make up numbers as he goes along. See In re Antoine, 208 B.R. 17, 19 (Bankr.

                  12       E.D.N.Y. 1997) (contributions by family members do not, as a general rule, constitute regular

                  13       income, and confirmation has been denied to plans premised on such payments to the debtor

                  14       where there was no history of such payments and they were only promised on as “as needed”

                  15       basis).

                  16                 5.       In this case, the filed Contribution Declaration, despite being an amended iteration

                  17       of a previous filing, still commits all of the mistakes warned about in the case law. The Debtor’s

                  18       relative declares only that he will assist in carrying out the Plan by making “whatever payments

                  19       are necessary.” Contribution Declaration at ¶ 4. The relative’s commitment is also limited to the
                  20       plan term, and will only be provided “for the life of the plan.” Id. at ¶ 5. The relative bases this

                  21       commitment on his “well paying job,” but does not provide any specifics as to his income. Id. at

                  22       ¶ 6. The Declarant also does not cite to any legal or contractual basis for his support of the

                  23       Debtor. Further, there is no evidence of the required “long and undisputed history of providing

                  24       for the debtor.” In re Mercer, 2015 WL 5735810, at *1. All indications point to the

                  25       Contribution Declaration being a late-coming invention to address the Debtor’s infeasible

                  26       finances.

                  27                 6.       Because the hoped-for “contribution” from the Debtor’s son is to cover a shortfall

                  28       in the Debtor’s net income that has existed all year, confirmation should be denied and the case
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-4021-3620 v1                                                                  18-30006
  ATTO RNEY S AT LAW       06836-0090
                                                                             -3-         OBJECTION TO FOURTH AMENDED PLAN
     SANTA A NA
                  Case: 18-30006            Doc# 73     Filed: 10/03/18     Entered: 10/03/18 16:33:01 Page 3 of 5
                       1   either dismissed or converted to Chapter 7. See In re Porter, 276 B.R. at 38 (“this Court, along

                       2   with many others to have considered this issue, will always be reluctant to confirm a Chapter 13

                       3   plan, whose feasibility depends so significantly upon contributions from family members of a

                       4   debtor, and where no legally binding obligation currently exists”). The Debtor’s complete lack of

                       5   postpetition payments to Trinity also underscores the need for dismissal of this case.

                       6   III.     CONCLUSION
                       7            The Debtor is clearly unable to service his secured claims, and has languished in this

                       8   Court for the past ten months. Trinity submits that dismissal of this case is appropriate. If the

                       9   Court is not inclined to dismiss this case, Trinity respectfully requests that the Plan not be
                  10       confirmed as proposed.
                  11

                  12       Dated: October 2, 2018                              Respectfully submitted,
                  13                                                           BURKE, WILLIAMS & SORENSEN, LLP
                  14

                  15
                                                                               By:
                  16                                                                 Richard J. Reynolds
                                                                                     Rafael R. Garcia-Salgado
                  17                                                                 Attorneys for Creditor
                                                                                     TRINITY FINANCIAL SERVICES, LLC
                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-4021-3620 v1                                                                18-30006
  ATTO RNEY S AT LAW       06836-0090
                                                                           -4-         OBJECTION TO FOURTH AMENDED PLAN
     SANTA A NA
                  Case: 18-30006            Doc# 73   Filed: 10/03/18     Entered: 10/03/18 16:33:01 Page 4 of 5
                       1                                          PROOF OF SERVICE

                       2            I, Bernadette C. Antle, am over the age of eighteen (18) years, and not a party to the

                       3   within action. My business address is 1851 East First Street, Suite 1550, Santa Ana,

                       4   California 92705-4067.

                       5            On October 3, 2018, I caused to be served a true and correct copy of SECURED

                       6   CREDITOR TRINITY FINANCIAL SERVICES, LLC’S OBJECTION TO FOURTH

                       7   AMENDED CHAPTER 13 PLAN on the interested parties in this action by placing a true and

                       8   correct copy thereof enclosed in a sealed envelope with postage fully prepaid in the United States

                       9   mail at Los Angeles, California, and/or by NEF as addressed as follows:
                  10       By NEF:
                  11           •    David Burchard TESTECF@burchardtrustee.com,
                  12                dburchard13@ecf.epiqsystems.com
                               •    Rafael Ramon Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com
                  13           •    Kelsey Luu ecfcanb@aldridgepite.com, kluu@ecf.inforuptcy.com
                               •    Russell Marne russell@marne.com
                  14           •    Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                               •    Richard J. Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com
                  15

                  16       By Mail:

                  17       Thomas J. Chek
                           900 Arlene Way
                  18       Novato, CA 94947-6905
                  19
                           Honorable Dennis Montali
                  20       U.S. Bankruptcy Judge
                           Mail Box 36099
                  21       San Francisco, CA 94102

                  22                I declare under penalty of perjury that the foregoing is true and correct.

                  23

                  24       Dated: October 3, 2018                                 ________________________
                                                                                  Bernadette C. Antle
                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4812-4021-3620 v1                                                                 18-30006
  ATTO RNEY S AT LAW       06836-0090
                                                                            -5-         OBJECTION TO FOURTH AMENDED PLAN
     SANTA A NA
                  Case: 18-30006            Doc# 73   Filed: 10/03/18      Entered: 10/03/18 16:33:01 Page 5 of 5
